— In a proceeding pursuant to CPLR article 70 for a writ of habeas corpus, the appeal is from a judgment of the Supreme Court, Nassau County (Gulotta, Jr., J.), dated January 19, 2007, which, without a hearing, in effect, denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Subsequent to the Supreme Court’s denial of the petition, the petitioner was released to parole supervision. Inasmuch as, under New York law, the liberty of a prisoner who is released on parole is no longer restrained to such a degree as to entitle him or her to the extraordinary writ of habeas corpus, the appeal must be dismissed (see People ex rel. Wilder v Markley, 26 NY2d 648 [1970]; People ex rel. Brown v New York State Div. of Parole, 262 AD2d 433 [1999]; see also People ex rel. Burns v Mellas, 34 AD3d 1299 [2006]). Prudenti, P.J., Mastro, Fisher and Dillon, JJ., concur.